Citation Nr: 1809484	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-25 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for an acquired psychiatric disorder, to include anxiety disorder and depressive disorder (hereinafter referred to as "psychiatric disorder").  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, F.L.


ATTORNEY FOR THE BOARD

S. Morrad, Associate Attorney 


INTRODUCTION

The Veteran served on active duty from January 2003 to October 2004 and from June 2007 to August 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2017.  A transcript of the proceeding is associated with the claims file.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's psychiatric disorder has been productive of occupational and social impairment with reduced reliability and productivity; but has not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; and has not resulted in total occupational and social impairment.  

2.  Prior to January 11, 2011, the Veteran had one service connected disability rated at 50 percent and the Veteran was able to obtain and maintain substantially gainful employment, despite his service-connected disability.



3.  Beginning January 11, 2011, the Veteran's combined disability rating is 80 percent, at least one disability is rated at 50 percent, and the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating, but no higher, for a psychiatric disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code (DC) 9413 (2017).

2.  Prior to January 11, 2011, the criteria for an award of TDIU have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).

3.  Beginning January 11, 2011, the criteria for an award of TDIU have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott, Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II.  Increased Rating

      Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Pursuant to DC 9413, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9413.   

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9413.   

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9413.    

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9413.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

      Pertinent Facts and Analysis

Here, the Veteran's psychiatric disability is rated as 30 percent disabling under 38 C.F.R. § 4.130, DC 9413.  

From 2010 through 2011, the Veteran frequently presented for mental status examinations which collectively revealed that the Veteran dressed and groomed appropriately.  He did not have speech disturbance or thought disorder.  He also did not report suicidal or homicidal ideations, intentions, or plans.  

At an October 2011 VA examination, the examiner determined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks.  

The Veteran was afforded another VA examination in October 2013.  He reported excessive worrying, inability to relax, difficulty concentrating, irritability and crowd avoidance, among other things.  The examiner determined that the Veteran had occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks.  The examiner also determined that the Veteran's symptoms included a depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  A mental status examination revealed a neatly groomed, casually dressed Veteran who was alert and well oriented.  He made good eye contact and was cooperative.  There was no atypical psychomotor movement observed.  Speech was normal, but included mild speech dysfluency.  Content of thought was logical.  The Veteran denied suicidal and homicidal ideation.  He also denied experiencing hallucinations.  His affect was mildly dysphoric.  The Veteran's attention and concentration were intact, as was ability to focus.  

In December 2013, a mental status examination revealed a depressed mood; anxious affect; slowed speech, but at a normal volume; slowed psychomotor movements; an overwhelmed feeling; normal thought processes and content; and no suicidal ideations or homicidal ideations.  

Throughout 2014, although there were reports of anger, depressed and anxious mood, and an increase of symptoms, the Veteran continued to report that he did not have homicidal or suicidal ideations.  See February 2014 and June 2014 mental status examinations.  

At an April 2016 neuropsychological screening, the Veteran was casually dressed with proper hygiene.  His attitude and behavior during the examination was cooperative, with fair eye contact.  His speech was responsive and coherent, but verbose.  He was oriented but his mood was remarkably filled with sadness and anxiety.  The Veteran's affect was congruent to mood and his thought processes were notable for a flight of ideas.  He did not exhibit delusions, obsessive thoughts, or compulsive behaviors.  There was no evidence of unusual perceptual experiences.  His judgment was intact and there was no evidence of psychomotor agitation.  He again denied suicidal ideation, but admitted to prior homicidal ideation, qualifying that it was not current homicidal ideation.  His recent memory was intact and remote memory was fair.  The Veteran's concentration was mildly impaired and his persistence was moderately impaired.  His social functioning was mildly to moderately impaired, based on clinical observations of social interactions with the examiner and with others. 

Upon additional mental status examinations in 2016, the Veteran was consistently anxious; he dressed casually and was cooperative; he maintained good eye contact; his speech was normal; he experienced no delusions or hallucinations; he exhibited fair insight and adequate judgement; and he continued to deny homicidal and suicidal ideations.  See July 2016 and December 2016 mental status examinations.

Throughout 2017, the Veteran's mental status examinations revealed similar findings.  He consistently presented as casually dressed; maintained a cooperative behavior; maintained good eye contact; was alert and oriented; and exhibited a neutral mood and appropriate affect.  He denied delusions, hallucinations, suicidal ideations, and homicidal ideations.  He did, however, report that his symptoms have made it very difficult to get along with other people.

The Veteran was afforded a VA examination in October 2017 where he reported that he currently lives with his mother and has never been married.  He reported that he is not comfortable around groups of people.  He reported disinterest in activities he once enjoyed.  The examination revealed a casual and appropriate appearance.  The Veteran was alert and oriented and exhibited unremarkable psychomotor activity.  He was cooperative and friendly toward the examiner.  His thought processes were unremarkable and he denied suicidal and homicidal ideations.  His speech was normal, but his mood was depressed. Affect, insight, and judgement were adequate and appropriate.  Because the Veteran had expressed mood disturbances, the VA examiner determined that the examiner would likely be capable of understanding, remembering, and carrying out simple instructions.  The examiner further determined that the Veteran may experience moderate difficulty understanding, remembering, and carrying out detailed or complex instructions.  He further may experience moderate difficulty sustaining persistence and pace.  The examiner determined that the Veteran would have occupational and social impairment with reduced reliability and productivity.  

At a September 2017 mental status examination with psychologist J.A., the Veteran was slow, hesitant, and easily confused.  He presented in an unkempt manner and exhibited difficulties concentrating and focusing.  The examination revealed poor concentration, a short attention span, diminished affect, spotty memory and uncertain speech patterns.  He reported constant sadness and anger, and low energy levels.  The Veteran denied suicidal or homicidal ideations.  He also denied hallucinations.  The Veteran lacked close emotional ties or commitments with others.  He exhibited average judgment and fair insight.  The psychologist determined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, and family relations.

Based on a review of the evidence, the Board concludes that a rating of 50 percent, but no higher, is warranted for the entire period at issue.  In this case, when considering the totality of the level of impairment, and symptoms shown, particularly at the mental status examinations and VA examinations, the evidence supports a finding that a 50 rating is warranted.  The evidence of record shows that the Veteran exhibited difficulty in understanding complex commands, with impairment of short-term and long-term memory. For instance, the October 2017 VA examiner determined that the Veteran would likely be only capable of understanding, remembering, and carrying out simple instructions and would have difficulty with complex instructions.  The examiner ultimately opined that the Veteran would have occupational and social impairment with reduced reliability and productivity.  The Board gives the October 2017 VA examiner's opinion significant probative weight because it was based upon an in-person examination and the examiner reviewed the Veteran's claims file, giving the examiner a comprehensive idea of the severity of the Veteran's psychiatric disorder.  Additionally, the Veteran reported difficulty in maintaining effective work and social relationships at the October 2013 VA examination, and the Veteran's concentration and persistency were mildly impaired and moderately impaired, respectively, upon an April 2016 neuropsychological examination.  Collectively, these findings upon examinations of an increase in severity of symptoms suffice to warrant an increased rating to 50 percent.   

However, the Board finds that the criteria for a 70 percent disability rating have not been met at any time during the pendency of the appeal.  Although upon mental status examination, psychologist J.A. determined that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, and judgment, the opinion is unsupported by the evidence.  The evidence does not indicate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood.  Importantly, J.A.'s own examination of the Veteran revealed that the Veteran was coherent, exhibited fair insight and average judgment, and had a broadly intact memory.  In treatment records and in examinations, the Veteran reported a close relationship with his mother and he reported visiting his sister in North Carolina at times, indicating positive family relations.  See October 2017 VA examination.  His other reported activities including maintaining two close friendships, attending church, eating out once a week, and running errands at stores further evidence a level of social functioning inconsistent with a 70 percent rating.  See April 2016 neuropsychological examination.  Additionally, the Veteran's judgment and thinking were consistent noted by examiners as intact.  See April 2016 neuropsychological examination; see also September 2017 mental status examination.  The actual symptoms shown in his record do not include such symptoms as spatial disorientation, neglect of personal appearance and hygiene, inability to establish and maintain effective relationships, suicidal ideations, illogical speech, or obsessional rituals.  As such, the evidence does not indicate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood to warrant a 70 percent rating.  

The Board also finds that the criteria for a 100 percent disability rating have not been met at any time during the pendency of the appeal.  The evidence of record continuously showed that the Veteran denied suicidal and homicidal ideations.  The record does not suggest that he is in danger of hurting himself or others.  He did express an incident with a neighbor who contributed to the arrest of the Veteran's mother, but otherwise, the Veteran denied homicidal thoughts and ideations at mental status evaluations consistently throughout the period at issue and the one incident appeared to be circumstantial to the time.  See September 2017 mental status examination with J.A.  The Veteran also denied hallucinations.  His behavior upon examinations was appropriate and cooperative, and not inappropriate.  He was alert and oriented at examinations, and maintained acceptable hygiene and appearance.  The actual symptoms shown in his treatment records and during the examinations do not include such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  As such, the evidence does not indicate total occupational and social impairment to warrant a 100 percent rating.  

Accordingly, the Board concludes that the totality of the evidence shows that a 50 percent rating, but no higher, is warranted.  

III.  TDIU

      Legal Criteria

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19 (2015) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
      Pertinent Facts and Analysis - Period Prior to January 11, 2011

Before January 11, 2011, the Veteran's service-connected disability included only his psychiatric disorder, rated as 50 percent disabling, pursuant to this decision.  Because the Veteran's only service-connected, psychiatric disorder, was not rated at 60 percent or more, the Veteran did not meet the schedular criteria for TDIU prior to January 11, 2011.  Where the Veteran's service-connected disability does not meet the schedular requirements for TDIU set forth in § 4.16(a), TDIU may be considered on an extraschedular basis when a Veteran is shown to be unemployable.  The Director of the Compensation Service is charged with making the initial determination as to entitlement to extraschedular TDIU, once that matter is referred by the AOJ or the Board.  38 C.F.R. § 4.16(b). 

For the period prior to January 11, 2011, the Board finds that the preponderance of the evidence establishes that the Veteran was able to obtain and maintain substantially gainful employment, despite his service-connected disability.  Thus, neither referral of the issue of entitlement to a TDIU prior to January 11, 2011, nor entitlement to a TDIU prior to January 11, 2011, is warranted.

In this regard, the record indicates that the Veteran was employed as a corrections officer from 2005 until July 2009.  See October 2013 VA examination; see also September 2017 mental status examination with J.A.  Although he reported being unemployed since July 2009, the record indicates that the reason for said unemployability was unrelated to his psychiatric condition.  To the point, the Veteran reported that he left the correctional facility in 2009 to move to West Virginia for his mother, who was ill at the time.  See September 2017 mental status examination with J.A.  He further reported that he did not work after the move and denied leaving any other jobs due to emotional problems.  Id.  The Board finds that the evidence of record indicates that he voluntarily left his job as a corrections officer for reasons unrelated to his psychiatric condition.  Additionally, the preponderance of the evidence of record points to the Veteran's migraine condition causally rendering the Veteran unemployable, as discussed in more detail below.  See April 2011 statement by T.D.; see also April 2012 VA examination (where the VA examiner noted that the Veteran's headache condition impacts his ability to work); September 2017 vocational expert's report.  Based upon these reports, the Board finds that the crux of the Veteran's claim for TDIU rests on his migraine condition, and not due to psychiatric related symptoms.  As such, the Board finds that the Veteran was able to obtain and maintain substantially gainful employment before January 11, 2011. 

      Pertinent Facts and Analysis - Period Beginning January 11, 2011

As of January 11, 2011, the Veteran's service-connected disabilities include: psychiatric disability, rated as 50 percent disabling pursuant to this decision; migraines, rated as 50 percent; tinnitus, rated as 10 percent; hearing loss, rated as noncompensable; and traumatic brain injury, rated as noncompensable.  For the entire period on appeal, the Veteran's combined evaluation for VA compensation purposes has been 80 percent.  See 38 C.F.R. § 4.25.  Because the Veteran had a combination of service-connected disabilities and at least one disability was rated at least 40 percent, the Veteran meets the schedular criteria for consideration under 38 C.F.R. § 4.16(a).  

The Veteran contends that he is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  See August 2017 hearing testimony; see also September 2017 application for TDIU. 

The Veteran reported that he could not handle pressure well and could not handle stress at all.  See August 2017 hearing testimony.  In an April 2011 statement, T. D., reported that she witnessed the Veteran having major headaches on a weekly basis that were debilitating and inhibited his ability to move or talk.  She reported that the Veteran's headaches were usually brought on by any type of stress.  

An April 2012 VA examiner noted that the Veteran's headache condition impacted his ability to work.  The Veteran explained to the examiner that when his headaches begin, he has to stop what he is doing to lie down in a dark room with a cold cloth on his head.  He further reported that if he cannot remove himself from his situation, dizziness and nausea ensue.  The Veteran reported headache 3 to 4 times weekly that last between 4 to 24 hours.  At an October 2013 VA examination, the Veteran described his unemployability and explained that he cannot handle working because it is "too much" for him.  

The Veteran submitted a vocational expert's report, dated September 2017.  In this report, the vocational expert determined that the Veteran's migraine headaches were the most severe of his service-connected disability.  The vocational expert opined that the Veteran would be precluded from performing employment at any exertional level based on the frequency and duration of the headaches.  The vocational expert reviewed the Veteran's service-connected disabilities and determined that he would be off-task from an excessive amount of time to be able to maintain any type of employment.  In explaining the duration and frequency of the Veteran's migraines, the vocational expert determined that his symptoms would translate, vocationally, into an individual who is off-task or away from the work station an excessive amount of time.  It would ultimately translate into an individual who would miss an excessive amount of time of work, and one that would not be allowed in the private sector in terms of employment.  Specifically, the vocational expert stated, an "employer may tolerate ten percent [] off task at the workstation and allow up to a day and a half per month of absenteeism.  It is not realistic to consider an employer would allow him to stop work and lie down in the dark area, especially in the workplace.  He would be considered an unreliable employee with the frequency and duration of the headaches."  

The Board acknowledges the vocational expert's report and relies upon the expert's opinion regarding absenteeism caused by migraines to find that the Veteran's symptoms such as frequent debilitating headaches requiring removal from the workspace inhibit his ability to work.  Accordingly, in considering the severity of the Veteran's service-connected disabilities, particularly his headache disability; the vocational expert's report; and T. D.'s report of observations, the Board finds that the Veteran is unemployable due to his service-connected disabilities.  The Board notes that the issue for entitlement to TDIU was part and parcel of the Veteran's initial increased rating claim for his service-connected psychiatric disorder.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also August 2017 hearing.  As such, the Board finds that the Veteran was unemployable beginning January 11, 2011, the date of the Veteran's migraine condition became service-connected.  
ORDER

An initial rating of 50 percent, but no greater, for a psychiatric disorder, is granted.

Prior to January 11, 2011, entitlement to TDIU is denied.

Beginning January 11, 2011, entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


